Citation Nr: 0904666	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  03-00 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether severance of service connection for non-Hodgkin's 
lymphoma was proper.

2.  Whether severance of service connection for residuals of 
prostate cancer was proper.

3.  Whether severance of service connection for status post 
phlebitis with chronic venous insufficiency of the left leg 
was proper.

4.  Whether severance of special monthly compensation (SMC) 
for loss of use of a creative organ was proper.

5.  Whether severance of service connection for fibrosis of 
the skin of the left neck was proper.

6.  Entitlement to service connection for colon cancer, 
claimed as due to exposure to ionizing radiation and/or 
exposure to chemicals and to pesticides.

7.  Entitlement to service connection for skin cancer, 
claimed as due to exposure to ionizing radiation and/or 
exposure to chemicals and to pesticides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from May 1960 to August 1964.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 and October 2007 rating 
decisions.  

In the November 2001 rating decision, the RO, inter alia, 
denied service connection for colon cancer and skin cancer.  
The Veteran filed a notice of disagreement (NOD) in December 
2001, and the RO issued a statement of the case (SOC) in 
October 2002.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in November 
2002.

In the October 2007 rating decision, the RO severed service 
connection for non-Hodgkin's lymphoma, residuals of prostate 
cancer, post phlebitis chronic venous insufficiency of the 
left leg, and fibrosis of the skin of the left neck, and 
severed SMC for loss of use of a creative organ.  The Veteran 
filed a NOD in April 2008, and the RO issued an SOC later 
that month.  The Veteran filed a VA Form 9 in May 2008.

In September 2002, March 2003, and February 2008, the Veteran 
testified during hearings before RO personnel; transcripts of 
those hearings are of record.  

In November 2008, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge via video 
conference; a transcript of that hearing is of record.  

In December 2008, the Veteran submitted additional evidence 
to the Board, along with a waiver of RO review.  The Board 
accepts this additional evidence for inclusion in the record 
on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In an October 2002 rating decision, the RO granted 
service connection for non-Hodgkin's lymphoma and for 
residuals of prostate cancer, and granted SMC for loss of use 
of a creative organ.  

3.  At the time of the October 2002 rating decision, there 
was competent, medical evidence linking the Veteran's non-
Hodgkin's lymphoma and prostate cancer to service; the grant 
of SMC was predicated on the grant of service connection for 
residuals of prostate cancer.

4.  The October 2002 grant of service connection for non-
Hodgkin's lymphoma and for residuals of prostate cancer, and 
the grant of SMC, are not shown to have been   clearly and 
unmistakably erroneous..

5.  In an October 2003  decision, the RO granted service 
connection for status post phlebitis with chronic venous 
insufficiency of the left leg as secondary to service-
connected residuals of prostate cancer and for fibrosis of 
the skin of the left neck as secondary to service-connected 
non-Hodgkin's lymphoma.  

6.  At the time of the October 2003 rating decision, there 
was competent, medical evidence linking the Veteran's status 
post phlebitis with chronic venous insufficiency of the left 
leg to service-connected residuals of prostate cancer and 
fibrosis of the skin of the left neck to service-connected 
non-Hodgkin's lymphoma.  

7.  The October 2003 grant of service connection for status 
post phlebitis with chronic venous insufficiency of the left 
leg and for fibrosis of the skin of the left neck is not 
shown to have been clearly and unmistakably erroneous.

8.  As the Veteran is not shown to be a "radiation-exposed" 
veteran, the legal authority governing such a claimant is not 
applicable to him.

9.  The weight of the competent, probative medical evidence 
establishes that the Veteran's colon cancer is not related to 
in-service exposure to ionizing radiation and/or exposure to 
chemicals and to pesticides.

10.  The c competent, probative medical evidence fails to 
show that the Veteran has skin cancer.


CONCLUSIONS OF LAW

1.  As the criteria for severance of service connection for 
residuals of prostate cancer and for non-Hodgkin's lymphoma 
are not met, severance of service connection was improper.  
38 U.S.C.A. §§ 5109A, 5112(b)(10) (West 2002 & Supp 2008); 38 
C.F.R. §§ 3.105(d), 3.303, 3.500(b)(2) (2008).

2.  As the criteria for severance of SMC for loss of use of a 
creative organ are not met, severance of benefits was 
improper.  38 U.S.C.A. §§ 5109A, 5112(b)(10) (West 2002 & 
Supp 2008); 38 C.F.R. §§ 3.105(d), 3.350, 3.500(b)(2) (2008).

3.  As the criteria for severance of service connection for 
status post phlebitis with chronic venous insufficiency of 
the left leg and for fibrosis of the skin of the left neck 
are not met, severance of service connection was improper.  
38 U.S.C.A. §§ 5109A, 5112(b)(10) (West 2002 & Supp 2008); 38 
C.F.R. §§ 3.105(d), 3.310, 3.500(b)(2) (2008).

4.  The criteria for service connection for colon cancer, to 
include as due to exposure to ionizing radiation and/or 
exposure to chemicals and to pesticides, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2008).

5.  The criteria for service connection for skin cancer, to 
include as due to exposure to ionizing radiation and/or 
exposure to chemicals and to pesticides, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a  veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Given the favorable disposition on each claim involving the 
propriety of severance,  the Board finds that all 
notification and development action needed to fairly 
adjudicate these claims has been accomplished.  

As regards the claims for service connection for colon cancer 
and for skin cancer, a September 2001 pre-rating letter 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The November 2001 RO rating 
decision reflects the initial adjudication of the claims 
after issuance of the September 2001 letter.  A June 2007 
letter asked the Veteran to submit any evidence in his 
possession that pertains to his claims and provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the June 2007 
letter, and opportunity for the Veteran to respond, the March 
2008 supplemental SOC (SSOC) reflects readjudication of the 
claims.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to these matters.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's 
service treatment records, post-service private medical 
records, reports of VA examinations, and a report from VA's 
Chief Public Health and Environmental Hazards Officer.  Also 
of record and considered in connection with the appeal are 
the transcripts of the Veteran's Board and RO hearings as 
well as various written statements provided by the veteran,  
and by fellow service members  and  his representative, on 
his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of these matters, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument 
that the Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Severance

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  That regulation permits service 
connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  [Parenthetically, the Board notes that, effective 
October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to 
the requirements for establishing secondary service 
connection on an aggravation basis.  See 71 Fed. Reg. 52,744-
47 (Sept. 7, 2006).  However, given the favorable 
dispositions, consideration of the amendment is unnecessary 
in this appeal.].

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection is "clearly and unmistakably 
erroneous," and only after certain procedural safeguards 
have been met.  38 C.F.R. § 3.105(d).  See also Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. 
App. 166 (1994).

A review of the record shows that the RO granted service 
connection for residuals of prostate cancer and for non-
Hodgkin's lymphoma, and granted SMC for   loss of use of a 
creative organ, in an October 2002 rating decision.  The RO 
based its decision, in part, on a VA examiner's opinion that 
it is as likely as not that the veteran's exposure to 
radiation and organic compounds resulted in non-Hodgkin's 
lymphoma and prostate cancer.

The RO granted service connection for status post phlebitis 
with chronic venous insufficiency of the left leg and for 
fibrosis of the skin of the left neck in an October 2003 
hearing officer decision.  The RO granted service connection 
for status post phlebitis with chronic venous insufficiency 
of the left leg as secondary to service-connected residuals 
of prostate cancer and for fibrosis of the skin of the left 
neck as secondary to service-connected non-Hodgkin's 
lymphoma.  Service connection for either disability on a 
direct basis was not adjudicated.  

In an August 2007 proposed rating action, the RO advised the 
veteran of the intent to sever service connection for each 
disability and to sever SMC.  Thereafter, in an October 2007 
rating decision, the RO determined that the earlier grant of 
service connection was clearly and unmistakably erroneous; 
and service connection for each disability as well as SMC was 
severed effective February 1, 2008.

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-pronged test to determine 
whether clear and unmistakable error (CUE) is present in a 
prior determination: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. 
App. 310 (1992).

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 
313 (en banc).

The Court has held that the same CUE standard that applies to 
a veteran's CUE challenge to a prior adverse determination 
under 3.105(a) is also applicable in the Government's 
severance determination under 3.105(d).  "Once service 
connection has been granted, section 3.105(d) provides that 
it may be withdrawn only after VA has complied with specific 
procedures and the Secretary meets his high burden of 
proof."  See Wilson v. West, 11 Vet. App 383 (1998); see 
also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In 
effect, § 3.105(d) places at least as high a burden of proof 
on the VA when it seeks to sever service connection as 
§ 3.105(a) places upon an appellant seeking to have an 
unfavorable previous determination overturned.").  See also 
Graves v. Brown, 6 Vet. App. 166, 170 (1994) (holding that 
clear and unmistakable error is defined the same under 38 
C.F.R. § 3.105(d) as it is under § 3.105(a)).

However, the evidence that may be considered in determining 
whether severance is proper under section 3.105(d) is not 
limited to the evidence before the RO at the time of the 
initial service connection award.  See Daniels v. Gober, 10 
Vet. App. 474, 480 (1997); cf. Venturella v. Gober, 10 Vet. 
App. 340, 342-43 (1997).  The Court reasoned that because 
section 3.105(d) specifically contemplates that a change in 
diagnosis or change in law or interpretation of law may be 
accepted as a basis for severance, the regulation 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  The Court reasoned 
that "[i]f the Court were to conclude that . . . a service 
connection award can be terminated pursuant to section 
3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, the VA would be 
placed in the impossible situation of being forever bound to 
a prior determination regardless of changes in the law or 
later developments in the factual record."  Venturella, 10 
Vet. App. at 342-43.

A.  Non-Hodgkin's Lymphoma, Residuals of Prostate Cancer, and 
SMC

At the time of the October 2002 rating decision, there were 
on file the veteran's service treatment records, post-service 
private medical records, statements from fellow service 
personnel, and reports of VA examinations.  

The service treatment records are negative for any 
complaints, findings, or diagnosis of non-Hodgkin's lymphoma 
or prostate cancer.  

As for the private medical records, a March 1995 letter from 
Dr. R. to Dr. M. reflects that a pathology report was 
consistent with non-Hodgkin's lymphoma, that the veteran 
clinically had the disorder, and that the veteran would be 
treated with radiation therapy.  A July 2000 hospital report 
reflects that the veteran underwent a radical prostatectomy 
due to cancer two to three weeks earlier.  Lastly, an August 
2000 letter from Dr. W. to Dr. P. reflects that the veteran 
underwent a radical prostatectomy in July 2000 and that the 
pathology report showed confined disease.  

As regards the lay statements, of note is an August 2001 
letter from retired Captain P., MD, MPH, that reflects that 
he was assigned to the same unit as the veteran and that the 
veteran assisted in administering an average of 100 chest x-
rays per week; prepared laboratory specimens using acetone, 
ether, carbon tetrachloride, and trichloroethylene; and 
assisted in pest control using chlordane and DDT.  Captain P. 
commented that the x-ray units they used would not meet 
standards for radiation safety today.  He then stated that, 
in view of the veteran's history of the use of several 
substances that are known or suspected carcinogens, it is 
possible that any or all of them may have contributed to the 
veteran's four bouts of cancer.  

Lastly, an October 2001 VA examination report reflects the 
examiner's opinion that it is as likely as not that the 
veteran's exposure to various organic compounds and 
irradiation resulted in non-Hodgkin's lymphoma and in 
prostate cancer; and a March 2002 report from the same 
examiner reflects that he has researched the topics and his 
conclusions remain the same.

On the basis of the foregoing evidence, in the October 2002 
rating decision, the RO granted service connection for 
residuals of prostate cancer and for non-Hodgkin's lymphoma.  

Since that time, letters from the United States Coast Guard 
and additional medical opinion have been associated with the 
claims file.  

An August 2005 letter from the Coast Guard reflects that, 
while it is possible the veteran could have been exposed to 
x-ray radiation while he was a hospital corpsman, the Coast 
Guard could not corroborate that he was overexposed-greater 
than 5.0 rem/year, the current recommendation for radiation 
exposure.  The letter notes that the Coast Guard is unable to 
provide actual radiation monitoring data as monitoring did 
not start until 1972, and that the Coast Guard has no data to 
substantiate the veteran's exposure to acetone, ether, carbon 
tetrachloride, trichloroethylene, DDT, and chlordane.  

In a March 2006 letter to the RO, the Coast Guard reiterated 
the inability to corroborate the veteran's overexposure to 
radiation, noted that the only chemical classified as a 
possible human carcinogen by the International Agency for 
Research on Cancer (IARC) is carbon tetrachloride but that it 
is classified as a possible liver carcinogen, and noted that 
chlordane and DDT have not been classified as human 
carcinogens by the IARC.

In May 2006, the Director of the VA Compensation and Pension 
(C&P) Service referred the veteran's claims file to the VA 
Under Secretary for Health, pursuant to the provisions of 38 
C.F.R. § 3.311, for review and an opinion as to whether it 
was likely, unlikely, or as likely as not that the veteran 
developed non-Hodgkin's lymphoma as a result of his exposure 
to radiation in service.  

In response, VA's Chief Public Health and Environmental 
Hazards Officer provided a medical opinion later that month.  
It was noted that, based on the above letters from the Coast 
Guard, the veteran was estimated to have been exposed to 5 
rem per year of ionizing radiation during military service 
for a total dose of 10 rem.  Using National Institute for 
Occupational Safety and Health (NIOSH) software, the 
probability that exposure to ionizing radiation was 
responsible for non-Hodgkin's lymphoma was determined to be 
23.35 percent.  In light of the above, the opinion was that 
it is unlikely that the veteran's non-Hodgkin's lymphoma can 
be attributed to occupational exposure to ionizing radiation 
in service.

In a March 2008 letter, retired Captain P. essentially 
reiterated the contents of his earlier August 2001 letter.

Given the above, the Board finds that at the time of the 
October 2002 rating decision there was competent lay evidence 
of the veteran's exposure to ionizing radiation during 
service and competent medical evidence of a diagnosis of non-
Hodgkin's lymphoma, and competent medical evidence linking 
the veteran's non-Hodgkin's lymphoma to that exposure.  Thus, 
the October 2002 grant of service connection for non-
Hodgkin's lymphoma did not lead to an undebatably incorrect 
adjudicative result.  Although subsequent medical opinion 
reflects that the non-Hodgkin's lymphoma is not related to 
the ionizing radiation, that opinion was based on letters 
from the Coast Guard reflecting an inability to corroborate 
overexposure because monitoring was not in effect at that 
time and on a probability of almost 1 in 4 that the non-
Hodgkin's lymphoma was due to ionizing radiation.  Thus, even 
with the newly associated evidence and opinion, the Board 
finds that the grant of service connection for non-Hodgkin's 
lymphoma is not shown to have involved CUE.  Accordingly, the 
Board is compelled to conclude that the severance of service 
connection for non-Hodgkin's lymphoma was, in fact, improper.

As regards the residuals of prostate cancer, at the time of 
the October 2002 rating decision, in addition to the 
competent lay evidence of the Veteran's exposure to ionizing 
radiation during service, although an official biopsy report 
was not of record, there was competent medical evidence 
referring to a diagnosis of prostate cancer confirmed by 
biopsy and competent medical evidence linking the Veteran's 
prostate cancer to service.  Thus, the October 2002 grant of 
service connection for residuals of prostate cancer did not 
lead to an undebatably incorrect adjudicative result.  
Although subsequent letters from the Coast Guard reflect an 
inability to corroborate overexposure to ionizing radiation 
because monitoring was not in effect at that time, the 
subsequent evidence does not disprove the assertions made by 
the Veteran and his fellow servicemen of assisting in 
administering 100 x-rays per week.  Thus, even with the newly 
associated evidence, the Board finds that the grant of 
service connection for residuals of prostate cancer did not 
constitute CUE.  Accordingly, the Board is compelled to 
conclude that the severance of service connection for 
residuals of prostate cancer was, in fact, improper.

As the record clearly includes competent, medical evidence to 
support a grant of service connection for non-Hodgkin's 
lymphoma and for residuals of prostate cancer, the RO 
improperly found that the grant of service connection for the 
disabilities was clearly and unmistakably erroneous.

With respect to SMC for loss of use of a creative organ, the 
RO granted this benefit based on the residuals of surgery for 
the then service-connected residuals of prostate cancer.  See 
38 C.F.R. § 3.350.  The grant of SMC was thus predicated on 
the grant of service connection for residuals of prostate 
cancer.  At the time of the October 2002 rating decision, of 
record was an August 2000 letter from Dr. W. to Dr. P. noting 
that the Veteran underwent prostatectomy in July 2000 and 
that the Veteran is already having erections on his own.  
However, a report of October 2001 VA examination of the 
genitourinary system showed that the Veteran underwent a 
radical prostatectomy in July 2000 and is unable to have 
intercourse without Viagra.  The RO severed SMC upon severing 
service connection for residuals of prostate cancer.  Because 
there was no CUE in the grant of service connection for 
residuals of prostate cancer and there was competent evidence 
of erectile dysfunction due to treatment for prostate cancer, 
there was no CUE in the grant of SMC.  Accordingly, the Board 
is compelled to conclude that the severance of SMC for loss 
of use of a creative organ was, in fact, improper.

B.  Status Post Phlebitis with Chronic Venous Insufficiency 
of the Left Leg, and
Fibrosis of the Skin of the Left Neck

As noted above, service connection for status post phlebitis 
with chronic venous insufficiency of the left leg and 
fibrosis of the skin of the left neck was granted on a 
secondary basis.  See 38 C.F.R. § 3.310.  

At the time of the October 2003 rating decision, the record 
contained a July 2000 private hospital report showing that 
the Veteran developed deep vein thrombosis following a 
radical prostatectomy, and that he was diagnosed with acute 
deep venous thrombosis of the left lower extremity and status 
post radical prostatectomy.  Further, a May 2003 report of VA 
examination of the genitourinary system reflects a diagnosis 
of post-phlebitc chronic venous insufficiency of the left 
lower limb.  Thus, competent, medical evidence showed that 
the Veteran was status post phlebitis with chronic venous 
insufficiency of the left leg due to the treatment for the 
then service-connected residuals of prostate cancer.  Because 
there was no CUE in the grant of service connection for 
residuals of prostate cancer and there was competent medical 
evidence of status post phlebitis with chronic venous 
insufficiency of the left leg due to treatment for prostate 
cancer, there was no CUE in the grant of service connection 
for status post phlebitis with chronic venous insufficiency 
of the left leg.  Accordingly, the Board is compelled to 
conclude that the severance of service connection for status 
post phlebitis with chronic venous insufficiency of the left 
leg was, in fact, improper.

As regards the fibrosis of the skin of the left neck, of 
record at the time of the October 2003 rating decision was a 
report of an October 2001 VA examination of the skin showing 
a history of non-Hodgkin's lymphoma status post radiation 
treatment and a diagnosis of mild radiation dermatitis, and a 
report of an October 2003 VA examination of the skin showing 
a diagnosis of radiation induced fibrosis on the skin of the 
left neck.  Thus, competent, medical evidence showed that the 
Veteran had fibrosis of the skin of the left neck due to the 
treatment for the then service-connected non-Hodgkin's 
lymphoma.  Because there was no CUE in the grant of service 
connection for non-Hodgkin's lymphoma and there was competent 
medical evidence of fibrosis of the skin of the left neck due 
to treatment for non-Hodgkin's lymphoma, there was also no 
CUE in the grant of service connection for fibrosis of the 
skin of the left neck.  Accordingly, the Board is compelled 
to conclude that the severance of service connection for 
fibrosis of the skin of the left neck was, in fact, improper.

III.  Service Connection

The Veteran contends that he developed colon cancer and skin 
cancer from overexposure to chest x-rays and from exposure to 
laboratory chemicals and pesticides during service.  During 
his Board hearing, he testified that he assisted in 
administering 100 to150 chest x-rays per week for 6 to 9 
months during service.  Statements from the Veteran and from 
fellow servicemen reflect that he used the chemicals acetone, 
ether, carbon tetrachloride, and trichloroethylene, and the 
pesticides DDT and chlordane during service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Such a determination requires a finding of current disability 
that is related to an injury or disease in service.  Watson 
v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and malignant tumors become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. § 
3.309(d)(2), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  These diseases are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.  Colon cancer is among these diseases.  See 
38 C.F.R. § 3.309(d)(2)(i-xxi).

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
may be induced by ionizing radiation, either listed at 38 
C.F.R. § 3.311(b)(2) or established by competent scientific 
or medical evidence to be radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the Veteran's exposure in 
service.  Skin cancer and colon cancer are among the listed 
diseases (see 38 C.F.R. § 3.311(b)(2)(i-xxiv)).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

The Board notes that the three alternative methods defined by 
Hilkert for establishing service connection all share a 
common threshold: that the claimant has, in fact, been shown 
to have been exposed to ionizing radiation.  A "radiation-
exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a 
veteran who while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  

"Radiation-risk activity" is defined to mean: onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan, by United States forces during the period beginning on 
August 6, 1945, and ending on July 1, 1946; internment as a 
prisoner of war in Japan that resulted in an opportunity for 
exposure to ionizing radiation comparable to that of veterans 
who were in the occupation forces of Hiroshima or Nagasaki 
during the period August 6, 1945, to July 1, 1946; certain 
service on the grounds of gaseous diffusion plants located in 
Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, 
Tennessee; in certain circumstances, service before January 
1, 1974, on Amchitka Island, Alaska; or, certain 
circumstances, service in a capacity which, if performed as 
an employee of the Department of Energy, would qualify the 
individual for inclusion as a member of the Special Exposure 
Cohort under section 3621(14) of the Energy Employees 
Occupational Illness Compensation Program Act of 2000 (42 38 
U.S.C. § 73841(14)).  See 38 C.F.R. § 3.309(d)(ii).  

As the Veteran did not participate in a radiation-risk 
activity as defined by regulation, the presumptive provisions 
of section 1112(c) and 38 C.F.R. § 3.309(d) are not available 
in this case.  See Rucker, 10 Vet. App. at 71.

With respect to the second and third methods of establishing 
service connection due to exposure to ionizing radiation, the 
Board notes that, while in the Coast Guard, the Veteran 
assisted in administering chest x-rays and was exposed to 
ionizing radiation.

A.  Colon Cancer

Considering the claim for service connection for colon cancer 
in light of the record and the governing legal authority, the 
Board finds that the claim must be denied.

On his June 2001 claim for benefits, the Veteran indicated 
that he had colon cancer in December 1996.  In support of his 
claim, he submitted private medical records showing that a 
cancerous polyp was detected in November 1996 and that he 
underwent right hemicolectomy and anastomosis the following 
month.  

An August 2001 letter from retired Captain P., MD, MPH, 
reflects that he was assigned to the same unit as the Veteran 
and that the Veteran assisted in administering an average of 
100 chest x-rays per week; prepared laboratory specimens 
using acetone, ether, carbon tetrachloride, and 
trichloroethylene; and assisted in pest control using 
chlordane and DDT.  Captain P. commented that the x-ray units 
they used would not meet standards for radiation safety 
today.  He then stated that, in view of the Veteran's history 
of the use of several substances that are known or suspected 
carcinogens, it is possible that any or all of them may have 
contributed to the Veteran's four bouts of cancer.  

A report of October 2001 VA examination of the genitourinary 
system reflects the examiner's opinion that it is unclear 
whether or not the Veteran's colon cancer is related to his 
exposure to irradiation in service.  In a supplemental report 
in March 2002, the above examiner stated that he researched 
the topic and his conclusion remains the same.

An August 2005 letter from the Coast Guard reflects that, 
while it is possible the Veteran could have been exposed to 
x-ray radiation while he was a hospital corpsman, the Coast 
Guard could not corroborate that he was overexposed as 
monitoring did not start until 1972.  The letter also 
reflects that the Coast Guard has no data to substantiate the 
Veteran's exposure to acetone, ether, carbon tetrachloride, 
trichloroethylene, DDT, and chlordane.  

In a March 2006 letter to the RO, the Coast Guard noted that 
the only chemical classified as a possible human carcinogen 
by the IARC is carbon tetrachloride but that it is classified 
as a possible liver carcinogen, and noted that chlordane and 
DDT have not been classified as human carcinogens by the 
IARC.

Given the Veteran's likely exposure to ionizing radiation via 
x-rays during service, in May 2006, the Director of the VA 
C&P Service referred the veteran's claims file to the VA 
Under Secretary for Health, pursuant to the provisions of 38 
C.F.R. § 3.311, for review and an opinion as to whether it 
was likely, unlikely, or as likely as not that the veteran 
developed colon cancer as a result of his exposure to 
radiation in service.  

In response, the Chief Public Health and Environmental 
Hazards Officer provided a medical opinion later that month.  
It was noted that, based on the above letters from the Coast 
Guard, the veteran was estimated to have been exposed to 5 
rem per year of ionizing radiation during military service 
for a total dose of 10 rem.  Using NIOSH software, the 
probability that exposure to ionizing radiation was 
responsible for colon cancer was determined to be 38.58 
percent.  In light of the above, the opinion was that it is 
unlikely that the veteran's colon cancer can be attributed to 
occupational exposure to ionizing radiation in service.  
Thus, the VA Under Secretary for Health has determined that a 
relationship does not, in fact, exist between the veteran's 
colon cancer and his exposure to radiation in service.  See 
38 C.F.R. § 3.311.

In a March 2008 letter, retired Captain P. essentially 
reiterated the contents of his earlier August 2001 letter.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 
Vet. App. at 470-71.

Here, the Board finds that the opinion of the Chief Public 
Health and Environmental Hazards Officer constitutes the most 
persuasive medical evidence on the question of whether the 
veteran's colon cancer is associated with his in-service 
exposure to ionizing radiation-based as it was on 
consideration of the Veteran's documented medical history and 
assertions and on the use of NIOSH statistical software.  As 
such, the Board finds that the most probative medical 
evidence to address the question of whether the Veteran's 
colon cancer is due to ionizing radiation in service weighs 
against the claim.  

As regards the Veteran's exposure to chemicals and 
pesticides, the Board notes the opinion of Captain P., a 
physician, that it is possible that his exposure to them may 
have contributed to his four bouts of cancer, to include 
colon cancer.  However, the Board observes that the March 
2006 letter from the Coast Guard notes that, among the 
chemicals and pesticides to which the Veteran was exposed in 
service, only carbon tetrachloride is classified as a 
possible human carcinogen by the IARC but it is a possible 
liver carcinogen.  In this regard, the Board finds that the 
Coast Guard's letter constitutes the most persuasive evidence 
on the question of whether the Veteran's colon cancer is 
associated with his in-service exposure to chemicals and 
pesticides-based as it was on the findings of the IARC.

The Board also emphasizes that there is no other basis for a 
grant of service connection for colon cancer.

The Veteran's service treatment records are negative for any 
complaints, findings, or diagnosis of colon cancer.  As noted 
above, the medical evidence reflects that he was diagnosed 
with colon cancer in November 1996.  Significantly, neither 
the Veteran nor his representative has presented, identified, 
or even alluded to the existence of any competent, probative 
medical evidence establishing a link between colon cancer and 
service.  In this regard, during a February 2008 hearing 
before a Decision Review Officer (DRO) at the RO, he 
testified that, although doctors have indicated that his 
colon cancer is related to exposure to radiation or to 
chemicals in service, he did not know whether any doctor has 
provided such opinion in writing.

B.  Skin Cancer

Considering the claim for service connection for skin cancer 
in light of the record and the governing legal authority, the 
Board finds that the claim must be denied because, 
fundamentally, persuasive evidence fails to show that the 
Veteran had the disability for which service connection is 
sought.

On his June 2001 claim for benefits, the Veteran indicated 
that he had skin cancer in August 1980.  

The service treatment records are negative for any complaint, 
treatment, or diagnosis of skin cancer.  

Post-service private medical records are also negative for 
any complaint, treatment, or diagnosis of skin cancer.  

On October 2001 VA examination of skin diseases, the Veteran 
reported a history of squamous cell carcinoma of the left 
arm, diagnosed and treated in the 1970s.

Noting that the record failed to show a diagnosis of skin 
cancer, in a June 2007 letter, the RO asked the Veteran to 
provide medical evidence of diagnosis and treatment for skin 
cancer, to include a pathology report.  The Veteran did not 
provide any such evidence.

During the February 2008 DRO hearing, the Veteran testified 
that he was diagnosed with skin cancer in the early 1970s, 
that he has "something" on his left shoulder removed by the 
Chief of Dermatology at the University of Pennsylvania who 
has since died.  He also testified that, although doctors 
have indicated that his skin cancer is related to exposure to 
radiation or to chemicals in service, he did not know whether 
any doctor has provided such opinion in writing.

Given the above, despite the Veteran's assertions, the 
competent, probative medical evidence fails to show that the 
Veteran had skin cancer.

The Board acknowledges the October 2001 VA examiner's 
statement that the Veteran has a history of squamous cell 
carcinoma of the left arm, diagnosed and treated in the 
1970s; however, this statement does not constitute competent, 
medical evidence of current disability.  Rather, the examiner 
simply noted the Veteran's own  reported history of skin 
cancer.  As such, the examiner's statement does not 
constitute a medical opinion in support of the claim.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995) (a transcription of 
a lay history is not transformed into competent evidence 
merely because the transcriber happens to be a medical 
professional).  Significantly, neither the Veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any competent, probative medical evidence 
showing a diagnosis of skin cancer.  Moreover, during the 
February 2008 DRO hearing, the Veteran indicated that the 
medical records related to the treatment of his skin cancer 
are unavailable.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases in which such incidents have resulted in disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Where, as here, the 
competent, probative evidence establishes that the Veteran 
does not have the disability for which service connection is 
sought, there can be no valid claim for service connection-
on any basis.  See McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998)); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

C.  Both Disabilities

In evaluating each claim, in addition to the medical 
evidence, the Board has considered the assertions by and on 
behalf of the Veteran; however, none of this evidence 
provides a basis for allowance of the claims.  Matters of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As neither the Veteran nor his representative 
is shown to be other than a layperson without the appropriate 
medical training and expertise, neither is competent to 
render a probative (persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, each claim for service 
connection must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as no competent, probative 
evidence supports either claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

As severance of service connection for non-Hodgkin's lymphoma 
was improper, the appeal as to this matter is granted. 

As severance of service connection for prostate cancer was 
improper, the appeal as to  this matter is granted. 

As severance of service connection for status post phlebitis 
with chronic venous insufficiency of the left leg was 
improper, the appeal as to this matter is granted. 

As severance of  SMC for loss of use of a creative organ, the 
appeal as to this matter is granted. 

As severance of service connection for fibrosis of the skin 
of the left neck was improper, the appeal as to this matter 
is granted. 

Service connection for colon cancer, to include as due to 
exposure to ionizing radiation and/or exposure to chemicals 
and to pesticides, is denied.

Service connection for skin cancer, to include as due to 
exposure to ionizing radiation and/or exposure to chemicals 
and to pesticides, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


